NO. 4-06-0947          Filed 9/5/07

                      IN THE APPELLATE COURT

                              OF ILLINOIS

                          FOURTH DISTRICT

In re: LILLIE M., a Person Found Subject    ) Appeal from
to Involuntary Admission,                   ) Circuit Court of
THE PEOPLE OF THE STATE OF ILLINOIS         ) Sangamon County
           Petitioner-Appellee,             ) No. 06MH687
           v.                               )
LILLIE M.,                                  ) Honorable
           Respondent-Appellant.            ) George H. Ray,
                                            ) Judge Presiding.
_________________________________________________________________

          JUSTICE COOK delivered the opinion of the court:

          Respondent, Lillie M., aged 43, appeals from the trial

court's order finding Lillie subject to involuntary admission at

St. John's Hospital (St. John's).    At issue is whether the State

presented sufficient evidence to prove that Lillie was unable to

provide for her basic physical needs so as to guard herself from

serious harm (405 ILCS 5/1-119(2) (West 2006)) and whether the

court ordered the least-restrictive treatment alternative (405

ILCS 5/3-811 (West 2006)).    We affirm.

                             I. BACKGROUND

          According to Lillie's history and physical examination

report, Lillie has a history of mental illness.   This report also

indicated that prior to the facts that gave rise to the instant

case, Lillie had been seen by a physician, Dr. Bland, as recently

as October 2, 2006.   At that point in time, Lillie had been

taking her medication and had been doing well.    The report noted
that Lillie is also mildly mentally retarded, which may contrib-

ute to her inability to answer questions appropriately.

          On October 23, 2006, family members brought Lillie to

the emergency room after Lillie exhibited a change in behavior

and difficulty functioning.   Specifically, Lillie had cut her

hair and began burning it in the sink.    Lillie then ran away from

the emergency room and returned to her apartment.   Lillie locked

herself in the bathroom with a pair of scissors and cut more

hair, this time putting it in the toilet.

          Police officer C. Agans-Dominguez arrived at Lillie's

apartment to find Lillie with a bizarre haircut and the toilet

full of hair.   Lillie was pacing the apartment and did not

respond to Agans-Dominguez's questions.   Lillie's family ex-

pressed a concern for Lillie's well-being and told Agans-

Dominguez that Lillie earlier stated that "people put stuff in

her house."   Agans-Dominguez then filed a petition for involun-

tary admission, reporting what he had just seen at Lillie's

residence.    The petition alleged that Lillie could be reasonably

expected to harm herself or others due to her mental illness and

that Lillie appeared unable to take care of her own basic physi-

cal needs.

          On October 27, 2006, the trial court held a hearing on

the petition for involuntary admission.   The only issue at the

hearing was whether Lillie would be unable to care for her basic


                                - 2 -
physical needs.   Lillie and Dr. Laura Shea, a psychiatrist, were

the only two witnesses.

           Dr. Shea testified that she had been a psychiatrist for

16 years and had first met and examined Lillie the morning after

her admittance, October 24, 2006.   Dr. Shea also examined

Lillie's medical chart.   Dr. Shea noted that Lillie had been

diagnosed with chronic paranoid schizophrenia or chronic undif-

ferentiated schizophrenia.   Dr. Shea stated that Lillie's medical

history indicated that she had been "disabled" by schizophrenia

in the past.    Dr. Shea stated that, during the interview, Lillie

had been "too determined" to say that "nothing was wrong."

Lillie's facial expression was very hard and Lillie stared at Dr.

Shea.   Dr. Shea recounted the hair-cutting incident that had been

described in the petition and was contained in hospital records.

Dr. Shea stated that Lillie was not assertive in finding out how

Lillie's seven-year-old daughter was faring in Lillie's absence.

Dr. Shea stated that Lillie had been showering daily, though she

was not certain that was due to Lillie's own initiative.     Lillie

initially refused food, telling Dr. Shea that the hospital had

"done something to it."   On at least two occasions, Lillie asked

for food but then would refuse to eat it.   However, Dr. Shea

stated that Lillie had been eating pretty well over the last

several days.

           Dr. Shea stated she believed with a reasonable degree


                                - 3 -
of psychiatric certainty that Lillie, due to her mental illness,

would be unable to provide for her physical needs so as to guard

herself from serious physical harm.     405 ILCS 5/1-119(2) (West

2006).   Dr. Shea was aware that the petition originally alleged

that Lillie could be reasonably expected to harm herself or

others (405 ILCS 5/1-119(1) (West 2006)), but Dr. Shea did not

certify that allegation.

           Dr. Shea recommended that commitment at St. John's for

a period not to exceed 90 days was the least-restrictive treat-

ment alternative.   Specifically, Dr. Shea testified that she

supported the treatment plan prepared by St. John's.       That

treatment plan stated that, prior to Lillie's admittance to the

emergency room, Lillie had been living with her adult sister and

had been "current with the Mental Health Center" and had seen Dr.

Bland.   The plan's discharge strategy included a referral back to

the "Mental Health Center" and outpatient treatment once Lillie

demonstrated an ability to care for herself.     The estimated

length of stay at St. John's was one week.     At the hearing, Dr.

Shea further stated:

           "Could we have [Lillie stay at St. John's]

           but have leave to transfer her to McFarland

           if we need to?   I'd like to see [Lillie]

           discharged from [St. John's] if we can since

           she's taken her medicine for two days.    I'm


                                - 4 -
          not sure how to handle that."

          In addition to the petition, which stated it appeared

Lillie did not take care of herself and mentioned family members'

concern for Lillie's well-being, Dr. Shea based her conclusion

that Lillie needed to be admitted on Lillie's "basic paranoia."

Dr. Shea worried that if Lillie did not trust her family or other

care providers, Lillie would not be able to get shelter, food,

medicine, or other necessary care.     Dr. Shea would like to see

evidence that Lillie's paranoia had cleared before Lillie left

St. John's.

          Lillie testified that she lived alone with her seven-

year-old daughter.   However, emergency-room records indicate that

Lillie also lives with her adult sister.     Lillie has also told

hospital staff that she lives with her mother.     Lillie stated

that she wanted to cut her hair short for a change, she had

merely flushed her hair down the toilet, and she had not burned

her hair in the sink.   When asked why she put her hair in the

toilet, Lillie answered, "I didn't have nowhere else to put it.

I didn't want nobody doing nothing to it."

          Lillie stated that, since admission into St. John's,

she has been showering and brushing her teeth daily.     When asked

how frequently she has been eating, Lillie stated, "Off and on,

but--well, you might as well say every day."     When asked on

cross-examination if she felt someone at the hospital was trying


                               - 5 -
to poison her food, Lillie answered, "I don't know who to trust."

Lillie later contradicted these statements by saying, "I eat my

food all the time," and denying that she thought anyone was

trying to poison her.    Lillie also stated that she took her

medication "sometimes" and did not feel like she needed it.

Lillie indicated that she did not plan on taking her medication

once home.

           The transcripts reflect that Lillie often responded to

questions in an odd or inappropriate manner.       For instance, when

asked what she did with her hair, Lillie stated, "Yeah, I flushed

it down the toilet.   I swore on my bible."    When asked whether

she cooked meals for her daughter, Lillie answered, "Yeah, I

cook.   Cook, clean, wash, mop.    Go for walk."    Lillie also

interrupted and spoke out of turn three times during the proceed-

ings.   Further, the history and physical examination report

indicated that Lillie was often "completely unreliable" in

providing information.

           After closing argument, the trial court stated it found

by clear and convincing evidence that Lillie suffered from mental

illness, and as a result of that illness could not take care of

her basic needs.   The court did not explain its finding further,

but it ordered Lillie to remain hospitalized at St. John's

Hospital for a period not to exceed 90 days.       The court found

this to be the least-restrictive alternative.       The trial court's


                                  - 6 -
written order only mentioned commitment at St. John's and did not

mention the possibility of a transfer.     On October 31, 2006,

Lillie filed the instant appeal.   On November 3, 2006, over

Lillie's objection, the trial judge signed an order transferring

Lillie to McFarland Mental Health Center under section 3-908 of

the Mental Health and Developmental Disabilities Code (405 ILCS

5/3-908 (West 2006)).   Aside from the trial court's order, the

record contains no further information regarding the transfer.

                            II. ANALYSIS

          Lillie argues that (1) clear and convincing evidence

did not warrant involuntary admission, and (2) involuntary

admission did not constitute the least-restrictive treatment

alternative.   405 ILCS 5/3-811 (West 2006).    The State has the

burden of proving the need for involuntary admission by clear and

convincing evidence.    In re Schumaker, 260 Ill. App. 3d 723, 727,

633 N.E.2d 169, 172 (1994).   Because the trial court is in the

best position to weigh the evidence and determine the credibility

of the witnesses in an involuntary admissions proceeding, the

trial court's decision "'will not be set aside at the appellate

level, even if the reviewing court, after applying the clear and

convincing standard, would have ruled differently' [citation],

unless it is against the manifest weight of the evidence."        In re

Bennett, 251 Ill. App. 3d 887, 888, 623 N.E.2d 942, 944 (1993),

quoting In re Orr, 176 Ill. App. 3d 498, 505, 531 N.E.2d 64, 69


                                - 7 -
(1988).

           Lillie argues that even if she were mentally ill, the

State did not prove that she was unable to care for her own basic

physical needs.   A mentally ill person cannot be confined against

her will merely because she suffers from a mental illness if she

can live safely in freedom.    In re Tuman, 268 Ill. App. 3d 106,

110, 644 N.E.2d 54, 58 (1994).    A person with a mental illness

is, however, subject to involuntary admission where she, because

of her mental illness, is unable to provide for her basic physi-

cal needs so as to guard herself from serious harm without the

assistance of family or outside help.    405 ILCS 5/1-119(2) (West

2006).    "[The] illness must prevent her from caring for her basic

physical needs by substantially impairing her thought process,

perception of reality, emotional stability, judgment, behavior,

or ability to cope with life's ordinary demands."    In re

Ingersoll, 188 Ill. App. 3d 364, 368, 544 N.E.2d 409, 412 (1989).

In determining whether a person can provide for her basic physi-

cal needs under section 1-119(2), the court should look to

whether the person can obtain her own food, shelter, and medical

care, whether the person has a place to live or family to assist

her, whether she can function in society, and whether the person

has an understanding of money as a means of sustenance.      In re

Rovelstad, 281 Ill. App. 3d 956, 968, 667 N.E.2d 720, 727 (1996)

(Second District).   The court may look to evidence of a person's


                                 - 8 -
repeated past pattern of specific behavior and actions related to

that person's illness.   405 ILCS 5/1-119 (West 2004).   Similarly,

the court is not required to wait until actual harm results

before hospitalization is warranted.     In re Manis, 213 Ill. App.

3d 1075, 1077, 572 N.E.2d 1213, 1214 (1991).

          Here, the State's evidence that Lillie could not take

care of her physical needs consisted largely of Dr. Shea's

observations and Dr. Shea's interpretation of the facts contained

in the petition and medical report.     While the underlying factual

support of the testifying expert's opinion need not, as a matter

of law, be substantively admissible, the expert's opinion must be

supported by a sufficient factual basis to render it clear and

convincing.   Tuman, 268 Ill. App. 3d at 110-11, 644 N.E.2d at 59;

see also In re Cutsinger, 186 Ill. App. 3d 219, 223-24, 542

N.E.2d 414, 417 (1989) (medical opinion was not clear and con-

vincing where expert, without reference to any factual basis,

merely gave the opinion that the patient could not care for basic

physical needs).   In balance, we are mindful that "[diagnosis and

treatment of a mental disorder] is a highly specialized area of

medicine which is better left to the experts ***.    In the absence

of a reason to the contrary, [the] physician's diagnosis and

treatment plan of hospitalization should be given credence and

followed."    Ingersoll, 188 Ill. App. 3d at 368, 544 N.E.2d at

412; see also In re C.E., 161 Ill. 2d 200, 229, 641 N.E.2d 345,


                                - 9 -
358 (1994) (different issue).

          Though Lillie's medical records prior to the instant

occurrence are not part of the record, Dr. Shea testified that

Lillie had a history of being "disabled" by her schizophrenia.

After observing Lillie and witnessing her "basic paranoia," Dr.

Shea did not believe Lillie would be able to ask others for the

help she needed to secure her physical well-being.      It is clear

that Lillie suffered from paranoia.      Dr. Shea testified that

Lillie had stated that "something had been done to [the food at

the hospital]."   At the hearing, when asked if anybody at the

hospital was trying to poison her food, Lillie answered "I don't

know who to trust."    When asked why she put her hair in the

toilet, Lillie explained that she "didn't want nobody doing

nothing to it."

          We recognize that, in Rovelstad, the court found that

evidence that a person has paranoid or delusional thoughts absent

evidence that a person is reasonably likely to act on those

thoughts to her own detriment is insufficient to warrant an

involuntary admission.     Rovelstad, 281 Ill. App. 3d at 970, 667

N.E.2d at 728-29.    However, the instant case is distinguishable

from Rovelstad.     In Rovelstad, the respondent testified that he

heard voices that told him to run around naked, to stop eating

and sleeping, and to commit suicide.      Rovelstad, 281 Ill. App. 3d

at 970, 667 N.E.2d at 728.    Evidence suggested that the respon-


                                - 10 -
dent acted on odd beliefs in the past.    For instance, the respon-

dent had marked doorways and household items with mineral oil for

"protection" because he believed mineral oil to be blessed.

Rovelstad, 281 Ill. App. 3d at 960, 667 N.E.2d at 722.    However,

the court held that because the respondent had never acted or

attempted to act in response to the voices telling him to run

around naked, stop eating and sleeping, and commit suicide, it

was against the manifest weight of the evidence for the trial

court to find that the respondent was unable to care for his

basic physical needs.    Rovelstad, 281 Ill. App. 3d at 970, 667

N.E.2d at 728-29.

           In contrast, Lillie did act upon potentially harmful

paranoid thoughts.    Lillie believed that hospital staff had been

tampering with her food, and Dr. Shea testified to at least two

occasions where Lillie had ordered food and then refused to eat

it.   Similarly, Lillie held the unrealistic belief that "someone"

would "do something" to her hair, and so Lillie acted by dispos-

ing of it in an odd and potentially dangerous manner.    True,

these actions are not extreme in the sense that they were guaran-

teed to cause harm.   However, as stated above, the court does not

need to wait until actual harm results.   Moreover, to the extent

that the Second District in Rovelstad implied that the facts must

show the respondent acted upon dangerous beliefs or delusions (a

voice that tells a person to commit suicide), as opposed to


                               - 11 -
harmless beliefs or delusions (mineral oil provides protection),

we simply disagree.   To hold as much would not give the medical

expert the ability to properly treat and diagnose nuanced and

"abstract" symptoms of those they believe to be dangerously

afflicted.   See Ingersoll, 188 Ill. App. 3d at 368-69, 544 N.E.2d

at 412.

          Here, Dr. Shea, in her 16 years of experience, believed

that Lillie would be unable to physically care for herself, the

trial court agreed, and we cannot say that an opposite finding is

clearly apparent.

          Finally, Lillie argues that the State failed to prove

that involuntary admission to St. John's was the least-restric-

tive alternative.   If a person is subject to involuntary admis-

sion, the court is required to order the least-restrictive

treatment that is appropriate.   405 ILCS 5/3-811 (West 2006).   In

addition to hospitalization, the court may also consider out-

patient treatment or placement in the care of a relative.    A

statutory preference exists for treatment other than hospitaliza-

tion, and therefore the court may order hospitalization only

where it has been shown to be the least-restrictive treatment

alternative.   In re Nancy A., 344 Ill. App. 3d 540, 556, 801

N.E.2d 565, 580 (2003).

          Case law is somewhat split on exactly how much evidence

is required to support a finding that a given treatment is the


                              - 12 -
least-restrictive alternative.   In In re Devine, 214 Ill. App. 3d

1, 7, 572 N.E.2d 1238, 1242 (1991), the Second District held that

the trial court's failure to specify in its order of commitment

that the admission constituted the least-restrictive means of

treatment was not fatal where the State's primary witness re-

sponded affirmatively when asked whether hospital confinement

constituted the least-restrictive treatment.   But see In re Long,

237 Ill. App. 3d 105, 112, 606 N.E.2d 1259, 1264 (1992) (Second

District, stating that Devine only stands for the proposition

that the court is not required to make an explicit finding that

the treatment is the least-restrictive alternative and not that

the least-restrictive alternative requirement is met when an

expert merely opines that it is such).   Other courts have re-

quired more than an expert's statement at hearing that the

proposed treatment is the least-restrictive alternative, requir-

ing that the expert's opinion be supported by further explana-

tion.   See Long, 237 Ill. App. 3d at 112, 606 N.E.2d at 1264

(Second District); In re Lawrence S., 319 Ill. App. 3d 476, 484,

746 N.E.2d 769, 776 (2001) (Second District); In re Luttrell, 261

Ill. App. 3d 221, 227, 633 N.E.2d 74, 78-79 (1994) (Fourth

District).

           The instant case is distinguishable from Lawrence S.

and Luttrell.   In those cases, the State did not present a

written treatment plan.   Lawrence S., 319 Ill. App. 3d at 484,


                              - 13 -
746 N.E.2d at 775; Luttrell, 261 Ill. App. 3d at 226, 633 N.E.2d

at 78.   Further, in Luttrell, the expert who merely opined the

treatment was the least-restrictive alternative, without explana-

tion or discussion of other treatment options, was contradicted

by another expert who had investigated the possibility that the

patient could stay with a relative.     Luttrell, 261 Ill. App. 3d

at 226-27, 633 N.E.2d at 78.   Here, Dr. Shea's opinion that

hospitalization was the least restrictive alternative did not

"stand alone" (Luttrell, 261 Ill. App. 3d at 227, 633 N.E.2d at

78) in the same way that the experts' opinions in Lawrence S. and

Luttrell stood alone.   Compare Lawrence S., 319 Ill. App. 3d at

484, 746 N.E.2d at 776.   Dr. Shea endorsed the treatment plan,

which recognized that Lillie had a supportive family and had

previously worked with Dr. Bland at the "Mental Health Center."

Despite these alternative treatment options, Dr. Shea still

recommended hospitalization, stating that she would like to see

Lillie's paranoia cleared before Lillie left the hospital.

Without such supervision, Dr. Shea was afraid that Lillie would

not be able to properly care for herself.

           Further, the evidence in this case supports hospital-

ization.   Lillie does apparently have a supportive family.

However, ordering Lillie to reside with her family while undergo-

ing outpatient treatment does not seem like a reasonable treat-

ment alternative because that appears to be the treatment Lillie


                               - 14 -
was receiving before her family brought her to the emergency

room.   See In re David D., 307 Ill. App. 3d 30, 34, 716 N.E.2d

1245, 1248-49 (1999) (respondent's aunt's offer to care for

respondent was not a reasonable treatment alternative where

respondent's aunt had been caring for respondent until respondent

ran away and respondent's aunt later brought respondent in for

treatment because she felt she could not manage respondent).

Accordingly, the State presented sufficient evidence that invol-

untary admission to St. John's was the least-restrictive treat-

ment alternative.

                          III. CONCLUSION

           For the aforementioned reasons, we affirm the trial

court's order.

           Affirmed.

           STEIGMANN, P.J., concurs.

           KNECHT, J., dissents.




                              - 15 -
          JUSTICE KNECHT, dissenting:

          The State failed to present sufficient evidence to

prove the mentally ill respondent was unable to provide for her

basic physical needs so as to guard herself from serious harm.

There is likely more evidence that could have been presented, but

the State took the oft-used shortcut of having only the psychia-

trist testify.

          A history of mental illness, an odd haircut, and a

degree of paranoia may be enough to suggest respondent would

benefit from treatment, but it does not prove by a clear-and-

convincing standard that she needs to be involuntarily committed.

          Some staff at St. John's believed she would be dis-

charged to her home with follow-up outpatient treatment.   Even

the psychiatrist believed she would stay at St. John's for no

more than one week.   Yet just days after the hearing, respondent

was ordered transferred to McFarland Mental Health Center by the

trial court even though the order of October 27, 2006, found St.

John's was the least-restrictive alternative.   The transfer is

curious, but that issue is not before us.

          This court has commented with some frequency on proce-

dural deficiencies in mental-health cases.   Those deficiencies

and mistakes sometimes do not require reversal.   However, they

suggest a lack of attention to process.   This case, where I

contend the evidence is lacking, suggests a failure to understand


                              - 15 -
the quality and quantity of evidence required to meet the high

burden of proof in such cases.




                             - 15 -